DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2020 and 1/28/2022 were filed after the mailing date of the application on 01/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “wherein the third step is performed by an RAISR method, an ANR method, or an A+ method, or using a neural network. The acronyms, which are not well known in the art, should be spelled out to avoid any ambiguous meanings. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Patent App. Pub. No. 2015/0103101, “Lee”, hereinafter) in view of Yamamoto et al. (US. Patent App. Pub. No. 2011/0032422, “Yamamoto”).
As per claim 1, as shown in Fig. 1, Lee teaches an image processing method for generating image data to be displayed on a display device,  
wherein the display device comprises a display unit comprising a plurality of pixels (¶ [52]), a scan line driver circuit (612, 622, 632, 642), a first signal line driver circuit (611, 621), and a second signal line driver circuit (631, 641) (see ¶ [53]),
wherein the display unit comprises a first display region (regions 510, 520) and a second display region (530, 540),
wherein the display unit comprises a boundary region comprising a part of the first display region and a part of the second display region (Fig. 4, boundary regions including 110a-b, 120a-b, 130a-b, 140a-b, ¶ [58-59]), 
wherein the first signal line driver circuit is configured to supply a signal to the first display region, wherein the second signal line driver circuit is configured to supply a signal to the second display region (as addressed, ¶ [53]), and wherein the image processing method comprising: 
a first step of dividing first image data into n for generating n (n is an even number greater than or equal to 2) second image data (dividing into 4 regions as shown in Fig. 1. See also ¶ [61-62]); 
a second step of generating third image data corresponding to the boundary region (generating extra images 110a-c, 120a-c, 130a-c, 140a-c shown in Fig. 4, ¶ [58-59]); 
a third step of increasing resolution of each of the n second image data for generating n fourth image data (Fig. 5, ¶ [70-71], upconverting the sub-image resolution from 1928 * 1088 to 3856 * 2176); 
a fourth step of increasing resolution of the third image data for generating fifth image data (Fig. 5, ¶ [70-71], the upconverting includes the extra images (i.e. third image)).
Lee does not expressly teach a fifth step of generating sixth image data using the n fourth image data and the fifth image data.  However, Lee does teach in ¶ [76] providing the upconverted (upscaled) sub-images to sub-panels 510, 520, 530, and 540 respectively in order to be displayed, i.e. generating the combined image (sixth image) from upconverted sub-images (n fourth image) with the extra images removed).
Yamamoto teaches a very similar method of generating upconverted image from divided sub-images (see Abstract), wherein the method further teaches increasing the resolution of the sub-images (¶ [41]), and also teaches generating a combined image from the increased resolution a fifth step of generating sixth image data using the n fourth image data and the fifth image data.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Yamamoto in combination with the method as taught by Lee as addressed above, the advantage of which is to reduce the disturbance at the boundary regions when combining the images (¶ [48]).
As per claim 2, the combined Lee-Yamamoto also teaches wherein the display device comprises a plurality of arithmetic units, and wherein the first step and the second step are performed using different arithmetic units (see Lee, scaler 300, ¶ [49], and Yamamoto, Fig. 2, resizing unit 107 and image quality adjuster 108, ¶ [44]).  Thus, claim 2 would have been obvious over the combined references for the reason above.
As per claim 3, the combined Lee-Yamamoto impliedly teach wherein the first step and the second step are performed in parallel (see Lee, ¶ [57], i.e. generating sub-images and extra images at the same time).  
As per claim 4, as addressed in claim 1, the combined Lee-Yamamoto does teach wherein resolution of the fourth image data is higher than resolution of the second image data (Lee, ¶ [71], Fig. 4-5, upscaling sub-image having a resolution of 1928 x 1088 to resolution of 3856 x 2176).  
As per claim 7, the combined teachings of Lee and Yamamoto does also impliedly teach wherein the display device is provided with n+1 or more arithmetic units so that the n fourth image data and the fifth image data are generated using different arithmetic units (as addressed above, Lee teaches upscaling each of the sub-images separately as shown in Fig. 5 including the boundary regions, ¶ [71]. Yamamoto teaches the sub-images and overlapping regions are 
As per claim 10, although the combined Lee-Yamamoto does not explicitly teach wherein a screen size of the display unit is 30 inches diagonal or more, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method as taught by the combined Lee-Yamamoto to be implemented in the display of 30 inches diagonal or more because for such high resolution image processing, higher screen size display device is more efficient than small screen size display device.
As per claim 11, the combined Lee-Yamamoto also teaches wherein resolution of the sixth image data is 8K or more (Lee, Fig. 6, i.e. the combined final image having resolution of 7680×4320).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Patent App. Pub. No. 2015/0103101) in view of Yamamoto et al. (US. Patent App. Pub. No. 2011/0032422) further in view of Michelini et al. (US. Patent App. Pub. No. 2019/0005619, “Michelini” hereinafter).
As per claim 5, the combined Lee-Yamamoto fails to teach wherein the third step is performed by an RAISR method, an ANR method, or an A+ method, or using a neural network.  
a neural network (see ¶ [40]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Michelini in combination with the method as taught by the combined Lee-Yamamoto, the advantage of which is to optimize the parameter of the image upscaling system produce a real effect (¶ [26]).
As per claim 6, although not explicitly taught by the combined Lee-Yamamoto, Michelini, as being modified to the combined Lee-Yamamoto as addressed above, impliedly teaches the fourth step is performed using a neural network (since both Lee and Yamamoto teaches increasing resolution of the sub-images including the boundary regions, Michelini teaches upconverting images using neural network as addressed in claim 5). Thus, claim 6 would have been obvious over the combined references for the reason above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Patent App. Pub. No. 2015/0103101) in view of Yamamoto et al. (US. Patent App. Pub. No. 2011/0032422) further in view of Miyake et al. (US. Patent App. Pub. No. 9,614,022, “Miyake”).
As per claim 8, the combined Lee-Yamamoto does not expressly teach wherein the pixel comprises a transistor, and wherein the transistor comprises amorphous silicon in a semiconductor layer.  
However, in active matrix display device, pixel comprising transistor is well known in the art, one of which is described in Miyake, wherein the pixel comprises a transistor (col. 28, , and wherein the transistor comprises amorphous silicon in a semiconductor layer (col. 29, lines 10-15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the pixel structure as taught by Miyake to be use in a display device as taught by the combined Lee-Yamamoto addressed above, because amorphous silicon provides a low cost thin film transistor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Patent App. Pub. No. 2015/0103101) in view of Yamamoto et al. (US. Patent App. Pub. No. 2011/0032422) further in view Ikeda et al. (US. Patent App. Pub. No. 2016/0343452, “Ikeda”
As per claim 9, the combined Lee-Yamamoto does not expressly teach wherein the pixel comprises a transistor, and wherein the transistor comprises a metal oxide in a semiconductor layer.  
However, Ikeda teaches a display device wherein the pixel comprises a transistor, and wherein the transistor comprises a metal oxide in a semiconductor layer (¶ [66]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize display device that includes pixel with transistor as taught by Ikeda in combination with the method as taught by the combined Lee-Yamamoto addressed above because such transistor offers ultralow off-state current (¶ [66]). 
  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611